Exhibit 10.7

Guarantor Assumption Deed Poll

Deed Poll

 

   

Additional Guarantor

 

Each entity listed in the Schedule

     

Common terms deed poll (Common Terms Deed Poll) dated 10 April 2012 (as amended
from time to time) given by Foxtel Management Pty Limited (Foxtel) and each
other party listed in Schedule 1 to that document.

BY THIS DEED POLL each Additional Guarantor listed in the Schedule, for the
benefit of the Consenting Finance Parties referred to in the Deed of Amendment
(Common Terms Deed Poll) dated on or about the date of this deed poll given by
Foxtel and each person named in Schedule 1 thereto (the Deed of Amendment):

 

(a)

irrevocably agrees that from the time immediately after the Effective Date (as
defined in the Deed of Amendment) (the Effective Time) it is a Guarantor under
the Common Terms Deed Poll;

 

(b)

irrevocably agrees to comply with and be bound by all current and future
obligations of a Guarantor and a Transaction Party under the Common Terms Deed
Poll and any other Finance Document;

 

(c)

gives, as at the Effective Time, all representations and warranties on the part
of a Guarantor or a Transaction Party contained in the Common Terms Deed Poll;

 

(d)

acknowledges having received a copy of and approved the Common Terms Deed Poll
together with all other Finance Documents and other documents and information it
requires in connection with the Common Terms Deed Poll before signing this deed
poll; and

 

(e)

acknowledges receiving valuable consideration for signing this deed poll.

Clauses 1 (Definitions and Interpretation) and 15.2 (Governing law and
jurisdiction) of the Common Terms Deed Poll described above apply to this deed
poll as if they were fully set out in this deed poll.

For the purposes of the Finance Documents, the address for correspondence of
each Additional Guarantor is the address set out in the Schedule.

This deed poll is governed by the laws of New South Wales.

 

 

CDLS 506968711v3 205151388    13.11.2019

  

 

page 1



--------------------------------------------------------------------------------

DATED         15 November 2019

EXECUTED and delivered as a deed poll

Each attorney executing this deed poll states that he or she has no notice of
revocation or suspension of his or her power of attorney.

 

Signed Sealed and Delivered for NXE Australia Pty Limited by its attorney under
power of attorney in the presence of:     /s/ Lynette Ireland     /s/ Patrick
Delany Witness Signature     Attorney Signature LOGO [g822982dsp155b.jpg]    
LOGO [g822982dsp155f.jpg] Print Name     Print Name

 

Signed Sealed and Delivered for Fox Sports Australia Pty Limited by its attorney
under power of attorney in the presence of:     /s/ Lynette Ireland     /s/
Patrick Delany Witness Signature     Attorney Signature LOGO
[g822982dsp155b.jpg]     LOGO [g822982dsp155f.jpg] Print Name     Print Name

 

Signed Sealed and Delivered for Binni Pty Limited by its attorney under power of
attorney in the presence of:     /s/ Lynette Ireland     /s/ Patrick Delany
Witness Signature     Attorney Signature LOGO [g822982dsp155b.jpg]     LOGO
[g822982dsp155f.jpg] Print Name     Print Name

 

 

SIGNATURE PAGE

  

 

page 2



--------------------------------------------------------------------------------

LOGO [g822982page064.jpg]

 

Signed Sealed and Delivered for Fox Sports Venues Pty Limited by its attorney
under power of attorney in the presence of:     /s/ Lynette Ireland     /s/
Patrick Delany Witness Signature     LOGO [g822982dsp155f.jpg] LOGO
[g822982dsp155b.jpg]     PATRICK DELANY Print Name     Print Name

 

Signed Sealed and Delivered for Sport by Numbers Pty Limited by its attorney
under power of attorney in the presence of:     /s/ Lynette Ireland     /s/
Patrick Delany Witness Signature     Attorney Signature LOGO
[g822982dsp155b.jpg]     LOGO [g822982dsp155f.jpg] Print Name     Print Name

 

Signed Sealed and Delivered for Fox Sports Streamco Pty Limited by its attorney
under power of attorney in the presence of:     /s/ Lynette Ireland     /s/
Patrick Delany Witness Signature     Attorney Signature LOGO
[g822982dsp155b.jpg]     LOGO [g822982dsp155f.jpg] Print Name     Print Name

 

 

SIGNATURE PAGE

  

 

page 3



--------------------------------------------------------------------------------

  Schedule

  Additional Guarantors

 

        NXE Australia Pty Limited    ACN 625 190 990    Address:    5 Thomas
Holt Drive,                 North Ryde NSW 2113                    Attention:   
Chief Operating Officer                    Facsimile:    (02) 9813 7606         

Fox Sports Australia Pty

Limited

   ACN 065 445 418    Address:    Level 5, 2 Holt Street               Surry
Hills NSW 2010                    Attention:    Company Secretary              
     Facsimile:    (02) 9288 3275          Binni Pty Limited    ACN 004 092 648
   Address:    Level 5, 2 Holt Street                 Surry Hills NSW 2010     
              Attention:    Company Secretary                    Facsimile:   
(02) 9288 3275          Fox Sports Venues Pty    ACN 110 803 944    Address:   
Level 5, 2 Holt Street    Limited            Surry Hills NSW 2010              
     Attention:    Company Secretary                    Facsimile:    (02) 9288
3275          Sport by Numbers Pty    ACN 065 420 046    Address:    Level 5, 2
Holt Street    Limited            Surry Hills NSW 2010                   
Attention:    Company Secretary                    Facsimile:    (02) 9288 3275
         Fox Sports Streamco Pty    ACN 616 999 243    Address:    Level 5, 2
Holt Street    Limited            Surry Hills NSW 2010                   
Attention:    Company Secretary                   

Facsimile:

 

   (02) 9288 3275   

 

 

    

  

 

page 4